Citation Nr: 1529498	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for radiculopathy and radiculitis of the right lower extremity.
 
2.  Entitlement to an initial rating in excess of 10 percent for dysthymic disorder, prior to January 11, 2013.
 
3.  Entitlement to a rating in excess of 30 percent for dysthymic disorder, effective January 11, 2013.


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1978 through July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeals from a January 2010 rating decision of the Regional Office (RO) of the Department of Veterans' Affairs (VA) in Philadelphia, Pennsylvania.  A June 2014 rating decision increased the evaluation for dysthymic disorder to 30 percent; however, because this rating constituted only a partial grant of the benefit sought, the claim of entitlement to an increased rating for dysthymic disorder remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The claim was previously remanded by the Board in November 2014.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that an additional remand is needed for the purpose of obtaining outstanding treatment records prior to deciding the claim.  The Board regrets the additional delay; however, it finds that additional development is needed to ensure all of the relevant evidence has been considered.

In January 2015, the Veteran submitted a VA Form 21-4142, Authorization for Release of Information Form, identifying some of his treating medical personnel.  He identified, St. Lukes Neurology/Neurosurgery, Excel Care Pain Management, and M.T., P.C.  He noted that he had been treated by all of the identified care providers since 2008 through the present.

The Board has reviewed the claim file and notes that there are no letters associated with the file showing that requests for any of the identified records from the identified care providers.  However, the record does contain some of the identified records.  

Treatment records from October 2009 to January 2014 from the Excel Care Pain Management have been associated with the file.  Also, a July 2013 radiology report, and an August 2011 surgery report from the St. Lukes Neurology/Neurosurgery have been associated with the file.  No records from M.T., P.C. were located in the file.  However, the April 2015 supplemental statement of the case, does indicate that private treatment records were considered including records from St. Lukes Neurology, Excel Care Pain Management, and M.T., P.C.

As the record does not contain any letters from the RO through which the identified records were requested, the Board cannot be sure that all available relevant treatment records have been requested and obtained.  Moreover, as the record stands, it appears that there are records from M.T., P.C., that were considered but that somehow were not associated with the file.  

Accordingly, a remand is needed to ensure that all of the identified relevant treatment records are obtained and associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all of the identified treatment records from 2008 to the present from the care providers identified by the Veteran in the January 2015 VA Form 21-4142.  All efforts to obtain the identified records should be clearly documented in the claim file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.
 
2.  After undertaking any additional development deemed necessary, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



